





AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
 
THIS AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made
and entered into as of June 4, 2008, by and among (i) (a) Fushi International,
Inc., a Nevada corporation (the “Company”), Fushi Holdings, Inc., a Delaware
corporation (“FHI”), Dalian Fushi Bimetallic Manufacturing Company Limited, a
limited liability company organized and existing under the laws of the PRC
(“Dalian Fushi”), Fushi International (Dalian) Bimetallic Cable Co., Ltd., a
wholly foreign-owned limited liability company organized and existing under the
laws of the PRC (the “WFOE”, and, together with the Company, FHI and Dalian
Fushi, the “Group Companies”); (b) Mr. Fu Li (the “Controlling Shareholder”), a
resident of Dalian, Liaoning Province in the People’s Republic of China (the
“PRC”); and (c) Mr. Fu Li and Mr. Chris Wang Wenbing, a resident of Dalian,
Liaoning Province in the PRC (together with Mr. Fu Li, the “Senior Management”)
and (ii) Citadel Equity Fund Ltd. (“Citadel”). Capitalized terms used herein but
not otherwise defined herein shall have the respective meanings set forth in the
Notes Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Group Companies and Citadel have entered into that certain Notes
Purchase Agreement dated as of January 24, 2007 (the “Notes Purchase
Agreement”), pursuant to which the Company has agreed to issue to Citadel, and
Citadel has agreed to purchase from the Company, US$40,000,000 Guaranteed Senior
Secured Floating Rate Notes due 2012 (the “HY Notes”) and US$20,000,000 3.0%
Guaranteed Senior Secured Convertible Notes due 2012 (the “Convertible Notes”,
and together with the HY Notes, the “Notes”), which are convertible into the
Company’s common stock, par value $.006 (the “Common Stock”, and, together with
the Notes, the “Securities”);
 
WHEREAS, in consideration of Citadel entering into the Notes Purchase Agreement,
the Company has agreed to provide certain rights set forth in the Investor
Rights Agreement dated as of the January 25, 2007 (the “Original Agreement”) and
 
WHEREAS, the parties to the Original Agreement desire to amend and restate the
Original Agreement in its entirety pursuant to the terms set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound by this agreement, agree to amend
and restate the Original Agreement in its entirety to read as follows:
 
1. Representations and Warranties of the Group Companies, the Controlling
Shareholder and the Senior Management. Each of the Group Companies, the
Controlling Shareholder and the Senior Management, jointly and severally,
represents and warrants that:
 
 
1

--------------------------------------------------------------------------------

 
 
1.1. (i) The Controlling Shareholder is the beneficial owner, free and clear of
all Liens, of 11,988,242 shares of Common Stock (of record or through a
brokerage firm or other nominee arrangement), which constitutes 43.67% of the
outstanding voting power of the Company’s capital stock and (ii) Mr. Chris Wang
Wenbing is the beneficial owner, free and clear of all Liens, of 200,000 shares
of Common Stock (of record or through a brokerage firm or other nominee
arrangement), which constitutes 0.73% of the outstanding voting power of the
Company’s capital stock. The Controlling Shareholder is the beneficial owner,
free and clear of all Liens, of an aggregate of 87.73% of the equity interests
of Dalian Fushi.
 
1.2. Each of the Group Companies, the Controlling Shareholder and each member of
the Senior Management (each of the foregoing, a “Warrantor”) has full power and
authority to make, enter into and carry out the terms of this Agreement. This
Agreement has been duly executed and delivered by each Warrantor and constitutes
the legal, valid and binding obligations of such Warrantor enforceable against
such Warrantor in accordance with its terms.
 
1.3. The execution and delivery of this Agreement by each Warrantor do not, and
the performance of this Agreement by such Warrantor will not: (i) conflict with
or violate any law, rule regulation, order, decree or judgment applicable to any
Warrantor or by which any Warrantor or any of the properties of any Warrantor is
or may be bound or affected, or the Charter Documents of any Group Company; (ii)
result in or constitute (with or without notice or lapse of time) any breach of
or default under any contract to which any Warrantor is a party or by which any
Warrantor or any of the affiliates or properties of any Warrantor is or may be
bound or affected, or (iii) result in the creation of any encumbrance or
restriction on any of the shares of Common Stock or equity interests in any
other Group Company or properties of any Warrantor. The execution and delivery
of this Agreement by each Warrantor do not, and the performance of this
Agreement by each Warrantor will not, require any consent or approval of any
Person.
 
1.4. Each of the Group Companies (i) has been duly organized, is validly
existing and is in good standing under the laws of its jurisdiction of
organization, (ii) has all requisite power and authority to carry on its
business and to own, lease and operate its properties and assets, and (iii) is
duly qualified or licensed to do business and is in good standing as a foreign
corporation or limited liability company, as the case may be, authorized to do
business in each jurisdiction in which the nature of such business or the
ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Group Companies, taken as a whole, (B) the ability of the
Group Companies to perform their respective obligations under any Document or
(C) the validity of any of the Documents or the consummation of any of the
transactions contemplated therein (each, a “Material Adverse Effect”).
 
1.5. Except as set forth on Schedule 1.5 of the Disclosure Schedule, there are
no outstanding (A) options, warrants or other rights to purchase from any Group
Company, (B) agreements, contracts, arrangements or other obligations of any
Group Company to issue, or (C) other rights to convert any obligation into or
exchange any securities for, in the case of each of clauses (A) through (C),
shares of capital stock of or other ownership or equity interests in, any Group
Company. Except as otherwise contemplated by that certain voting agreement set
forth in this Agreement, the Company is not a party or subject to any agreement
or understanding, and, to the Company’s knowledge after due inquiry, there is no
agreement or understanding with any Person that affects or relates to (i) the
voting or giving of written consents with respect to any security of the Company
(including, without limitation, any voting agreements, voting trust agreements,
shareholder agreements or similar agreements) or the voting by a director of the
Company or (ii) the sale, transfer or other disposition with respect to any
security of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6. Each of the HY Notes and the Convertible Notes, when issued, sold and
delivered in accordance with the terms thereof and for the consideration set
forth herein, will be free of restrictions on transfer, other than restrictions
on transfer under applicable state and federal securities laws. Assuming the
accuracy of the Purchaser’s representations in Section 6 of the Notes Purchase
Agreement, the Notes will be issued in compliance with applicable state and
federal securities laws. The HY Notes, when issued, will be in the form
contemplated by the HY Note Indenture, and the Convertible Notes, when issued,
will be in the form contemplated by the Convertible Note Indenture. Each of the
HY Notes and the Convertible Notes has been duly authorized by the Company and,
when executed and delivered by the Company, authenticated by the Trustee and
delivered to the Purchaser in accordance with the terms of the Notes Purchase
Agreement and its respective Indenture, such Notes will have been duly executed,
issued and delivered by the Company and will constitute legal, valid and binding
obligations of the Company, entitled to the benefits of its respective
Indenture, and enforceable against the Company in accordance with their terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally. The Guarantees have been duly authorized, and, when
the Notes have been duly executed, authenticated and issued in accordance with
the provisions of its respective Indenture and delivered to and paid for by the
Purchaser with the Guarantee endorsed thereon by the Guarantor, will constitute
the legal, valid and binding obligations of the Guarantor entitled to the
benefits of such Indenture.
 
1.7. The Conversion Shares have been duly and validly authorized for issuance by
the Company, and when issued pursuant to the terms of the Convertible Note
Indenture, will be validly issued, fully paid and non-assessable, not subject to
any preemptive or similar rights, free from all taxes, Liens, charges and
security interests with respect to the issuance thereof and free of restrictions
on transfer other than as expressly contemplated by the Documents.
 
1.8. Except as disclosed in the SEC Reports, there is no action, claim, suit,
demand, hearing, notice of violation or deficiency, or proceeding, domestic or
foreign (collectively, “Proceedings”), pending or, to the knowledge of the
Company, threatened, that seeks to restrain, enjoin, prevent the consummation
of, or otherwise challenges any of the Documents, any Restructuring Agreement
(considered alone or with other Restructuring Agreements) or any of the
transactions contemplated therein. Except as disclosed in the SEC Reports, none
of the Group Companies is subject to any judgment, order or decree of which the
Company has knowledge.
 
1.9. Each of the Group Companies has good and marketable title to all real
property and personal property owned by it, in each case free and clear of any
Liens as of the Closing Date, except such Liens as permitted under the
Documents. For the real property not owned by any of the Group Companies and
currently used or planned to be used for the business operations of the Group
Companies, each of such Group Companies has good and marketable title to all
leasehold estates in real and personal property being leased by it and, in each
case free and clear of all Liens as of the Closing Date.
 
 
3

--------------------------------------------------------------------------------

 
 
1.10. All Indebtedness represented by the Notes and the Guarantees is being
incurred for proper purposes and in good faith. Based on the financial condition
of the Company as of the Closing Date after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Group Companies’ assets exceeds the amount that will be
required to be paid on or in respect of the Group Companies’ existing debts and
other liabilities (including contingent liabilities) as they mature; (ii) the
present fair saleable value of the assets of the Group Companies is greater than
the amount that will be required to pay the probable liabilities of the Group
Companies on their respective debt as they become absolute and mature, and (iii)
the Group Companies are able to realize upon their assets and pay their debt and
other liabilities (including contingent obligations) as they mature; (iv) the
Group Companies’ assets do not constitute unreasonably small capital to carry on
their respective businesses as now conducted and as proposed to be conducted
including their respective capital needs taking into account the particular
capital requirements of the business conducted by the Group Companies, and
projected capital requirements and capital availability thereof; and (v) the
current cash flow of each of the Group Companies, together with the proceeds the
Company would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its liabilities when such amounts are required to be paid.
None of the Group Companies intends to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt). The Company has no knowledge of any
facts or circumstances which lead it to believe that it or any other Group
Company will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $75,000 (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $75,000 due under leases required to be
capitalized in accordance with GAAP. None of the Group Companies is, or is
reasonably likely to be, in default with respect to any Indebtedness and no
waiver of default is currently in effect. None of the Group Companies has agreed
or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien. None of the Group Companies is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of any of the Group Companies, any agreement relating thereto or
any other agreement (including, but not limited to, its Charter Document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
2. Covenants and Agreements.
 
Unless the context requires otherwise, each Group Company hereby covenants and
agrees as follows:
 
2.1. FCPA. Each Group Company and the Controlling Shareholder shall, and shall
cause each Group Company, any of the Company’s Subsidiaries and their respective
management to, (i) comply with the U.S. Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, not making use of the mails or any means or instrumentality
of interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of value to any “foreign
official” (as the term is defined in the FCPA) or any foreign political party or
official thereof or any candidate for foreign political office, in contravention
of the FCPA, (ii) conduct each such company’s respective business in compliance
with the FCPA, and (iii) institute and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
 
2.2. PFIC. No Group Company shall, and the Controlling Shareholder shall cause
each Group Company not to, become a “passive foreign investment company” within
the meaning of Section 1297 of the U.S. Internal Revenue Code of 1986.
 
2.3. OFAC. Neither any Group Company nor, to the knowledge of any Group Company,
any director, officer, agent, employee, Affiliate or Person acting on behalf of
any Group Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
no Group Company shall, and the Controlling Shareholder shall cause each Group
Company not to, directly or indirectly use the proceeds of the sale of the
Notes, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person or entity, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
2.4. Money Laundering Laws. Each of the Group Companies shall, and the
Controlling Shareholder shall cause each Group Company to, conduct its
operations at all times in compliance with the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency.
 
2.5. Escrow Agreements. The Company shall at all times comply with the terms and
conditions of the Offshore Escrow Agreement. The WFOE shall, and the Company and
FHI shall ensure that the WFOE shall, at all times comply with the terms and
conditions of the Onshore Escrow Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
2.6. Other Covenants. As long as Citadel holds Convertible Notes then
outstanding (including the principal amount of the Convertible Notes converted
into Conversion Shares as if such conversion had not taken place and to the
extent such Conversion Shares are held by Citadel at the time of calculating
such percentage), the principal amount of which is at least 30% of the principal
amount of the Convertible Notes then outstanding (including the principal amount
of the Convertible Notes converted into Conversion Shares as if such conversion
had not taken place and to the extent such Conversion Shares are held by Citadel
at the time of calculating such percentage) (the “Minimum Holdings”), each Group
Company hereby covenants and agrees as follows, unless Citadel otherwise
provides prior written consent in its sole discretion (the term “Subsidiary” as
referred to in this Agreement shall include any Subsidiary of the Company and
Dalian Fushi):
 
(a) No Group Company shall amend, alter, waive or repeal any provision of such
Group Company’s or its Subsidiaries’ certificate of incorporation, memorandum
and articles of association or any other organizational or constitutional
documents of such Group Company or its Subsidiaries in a manner that would have
a material adverse effect on the interests of Citadel.
 
(b) The Company shall retain independent public accountants (the “Accountants”)
of recognized international standing who shall certify the Company’s
consolidated financial statements and Dalian Fushi’s financial statements in
case Dalian Fushi’s financials are not consolidated into the Company’s financial
statements according to GAAP, each at the end of each fiscal year. In the event
that the Accountants elect to terminate their services to the Company, the
Company shall provide Citadel with a written notice prior to such resignation if
reasonably practicable and if not, promptly thereafter notify Citadel and in any
event shall request the Accountants to deliver to Citadel a letter from the
Accountants setting forth the reasons for the termination of their services. In
the event of such termination, the Company shall promptly thereafter engage
another firm of independent public accountants of recognized international
standing to be the new Accountants. In its notice to Citadel, the Company shall
state whether the change of Accountants was recommended or approved by the
Company’s Board or any committee thereof.
 
(c) Each Group Company shall use its best efforts to keep its properties and
those of its Subsidiaries in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all needful and
proper repairs, renewals, replacements, additions and improvements thereto; and
each Group Company and its Subsidiaries shall at all times comply with each
material provision of all leases to which any of them is a party or under which
any of them occupies property if the breach of such provision might have a
material and adverse effect on the condition, financial or otherwise, or
operations of such Group Company and its Subsidiaries, taken as a whole.
 
(d) Except as otherwise decided in accordance with policies adopted by its
Board, each Group Company shall keep its assets and those of its Subsidiaries
that are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in such Group Company’s line of business, and each
Group Company shall maintain, with financially sound and reputable insurers,
insurance against other hazards and risks and liability to Persons and property
to the extent and in the manner customary for companies in similar businesses
similarly situated.
 
 
6

--------------------------------------------------------------------------------

 
 
(e) No Group Company shall change the nature of operations or the business of
such Group Company and its Subsidiaries.
 
2.7. Each of the Company, Citadel and their respective Affiliates shall not
directly or indirectly transact, or induce or procure any other Person to
transact, any purchase or sale in any shares of Common Stock during the fifteen
(15) Trading Days (as defined in the CB Indenture) preceding the determination
of any Trading Reference VWAP (as defined in the CB Indenture).
 
3. Right of First Refusal for Future Securities Offerings.
 
3.1. Issuance Notice. Subject to the terms and conditions of this Section and
applicable securities laws, if, following the date hereof and until December 31,
2010, the Company proposes to issue or sell any securities to a purchaser that
is not an Affiliate of the Company (the “Proposed Third Party Purchaser”), the
Company shall, not less than fifteen (15) business days prior to the
consummation of such issuance or sale, offer such securities to Citadel as long
as Citadel holds at least 10% of the outstanding HY Notes, 20% of the
outstanding Convertible Notes (including the principal amount of the Convertible
Notes that have been converted into Conversion Shares as if such conversion had
not taken place and to the extent that such Conversion Shares are held by
Citadel at the time of calculating such percentage) or 3% of the total
outstanding equity interest in the Company on a fully-diluted basis (including,
for the avoidance of doubt, any Conversion Shares) (the “Alternative Minimum
Holding”) by sending written notice (an “Issuance Notice”) to Citadel, which
shall state (a) the identity of the Proposed Third Party Purchaser, (b) a
description of the securities to be issued or sold, including detailed terms of
such securities, (c) the amount of the securities proposed to be issued to the
Proposed Third Party Purchaser (the “Offered New Securities”); (d) the proposed
purchase price for the Offered New Securities (the “Issuance Price”); and (e)
the terms and conditions of such proposed sale. The Issuance Notice shall also
certify that the Company has received a firm offer from the Proposed Third Party
Purchaser and in good faith believes a binding agreement for the Offered New
Securities is obtainable on the terms set forth in the Issuance Notice. The
Issuance Notice shall also include a copy of any written proposal, term sheet or
letter of intent or other agreement or understanding relating to the Offered New
Securities and proof satisfactory to the Company that the Offered New Securities
will not violate any applicable securities laws. Upon delivery of the Issuance
Notice, such offer shall be irrevocable unless and until the rights of first
refusal provided for herein shall have been waived or shall have expired.
 
3.2. Option; Exercise. By notification to the Company within fifteen (15)
business days after the Issuance Notice is given, Citadel may elect to purchase
or otherwise acquire, at the price and on the terms specified in the Issuance
Notice, up to all of the Offered New Securities. The closing of any sale
pursuant to this Section 3.2 shall occur within sixty (60) days after the date
on which such notification is given by Citadel. Citadel (or its assignees) shall
be entitled to apportion the rights of first refusal hereby granted to it among
itself and its Affiliates in such proportions as it deems appropriate.
 
3.3. If less than all of the Offered New Securities are elected to be purchased
or acquired as provided in Section 3.2, the Company may, during the thirty (30)
day period following the expiration of the 15-day period provided in Section
3.2, offer and sell the remaining unsubscribed portion of such securities to the
Proposed Third Party Purchaser in the Issuance Notice at a price not less than,
and upon terms no more favorable to the Proposed Third Party Purchaser than,
those specified in the Issuance Notice. If the Company does not enter into an
agreement for the sale of such securities within such period, or if such
agreement is not consummated within thirty (30) days after the execution
thereof, the right of first refusal provided hereunder shall be deemed to be
revived and such securities shall not be offered to a third party unless first
reoffered to Citadel in accordance with this Section.
 
 
7

--------------------------------------------------------------------------------

 
 
4. Non-Competition.
 
4.1. Non-competition and Non-solicitation. During the period commencing as of
the date hereof and until the fifth anniversary of the Closing Date (such
period, the “Non-compete Term”), each member of the Senior Management hereby
agrees that such Person will not, to the extent permitted by applicable laws,
directly or indirectly, engage in, or have any interest in, any Person, firm,
corporation, or business (whether as an executive, officer, director, agent,
security holder, consultant, investor or similar position) that engages in a
Competitive Business, or otherwise interfere with the business of the Company or
any Company Affiliates, including without limitation:
 
(a) either on his own behalf or on behalf of any other Person, solicit business
similar to the Business from any customer, supplier, distributor of, or a Person
in a similar commercial relationship with, the Company or Company Affiliates; or
 
(b) either on his own behalf or on behalf of any other Person, solicit, employ
or otherwise engage as an employee, independent contractor, or otherwise any
Person who is and was, at any time during one year prior to such solicitation,
employment or engagement, an employee of the Company or Company Affiliates, or
in any manner induce any employee of the Company or Company Affiliates to
terminate his or her employment therewith;
 
Notwithstanding the foregoing paragraphs of this Section:
 
(i) Each member of the Senior Management may own, as an investor, holdings as
part of a portfolio investment through mutual funds or other funds pooling
investments in different corporations (the stock of which is publicly traded)
some of which may be engaging in a Competitive Business, in each case when any
and all the investment and voting decisions with respect to such voting stock
are made by unaffiliated third party fund managers;
 
(ii) Each member of the Senior Management may continue his involvement as a
shareholder, officer and/or director of the entities as set forth in the
Disclosure Schedules to the Notes Purchase Agreement, which represents the
pre-existing relationships disclosed by the Company; and
 
(iii) Each member of the Senior Management may serve as a shareholder, director
or officer of any entity that is not engaged in a Competitive Business.
 
4.2. Continued Employment. Each member of the Senior Management agrees that
during the Non-compete Term to the extent permitted under applicable law, (a)
except in the event of an involuntary termination, he shall continue to provide
the same substantive services for the Company as he is responsible for on the
date hereof and, if applicable, to the other Group Companies or the
Subsidiaries; and (b) he shall not voluntarily resign as a director of the
Company and, if applicable, to the other Group Companies or the Subsidiaries.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3. Confidentiality and Other Covenants. Each member of the Senior Management
agrees that:
 
(a) he shall keep confidential any information, including Trade Secrets,
relating to the Company, Company Affiliates, and the Business (unless such
disclosure is permitted in writing by the Company, required under law or by
order of any governmental or regulatory authority, or relates to information
already in the public domain, or is rightfully obtained from a third party
without breach of any confidentiality obligation);
 
(b) all Work Product of any member of the Senior Management conceived (whether
solely or jointly with others) within the scope of his employment with the
Company belongs to the Company and any and all of his rights to such Work
Product, to the extent not yet assigned, are hereby assigned to the Company;
 
(c) upon the termination of his employment with the Company, at the request of
the Company, he shall return to the Company all of the Company’s proprietary
items in his possession or under his control and shall not retain any copies or
other physical embodiment of any of such items; and
 
(d) upon the termination of his employment with the Company, he shall not hold
himself out as an employee, agent or representative of the Company.
 
4.4. Termination. The parties agree that the Non-Compete Term shall terminate,
and this Section shall be deemed terminated and of no further effect, without
necessity of further action by the parties hereto, upon the earlier to occur of
(i) the payment in full of the Notes on the latest maturity date of the Notes;
or (ii) the redemption or repurchase of the Notes in full by the Company,
provided that the Non-Compete Term shall continue for a period of no longer than
five (5) years from the Closing Date so long as Citadel holders the Alternative
Minimum Holding.
 
4.5. Definitions. For the purpose of this Section, capitalized terms used in
this Section shall have the meanings set forth below:
 
(a) “Business” shall mean the manufacture and sale of bimetallic wire used in
communications, electrical transmission and other electrical products, services
ancillary thereto, and the sourcing and manufacture of raw materials and inputs
for such products.
 
(b) “Company Affiliate” shall mean any entity engaged in the Business which is
controlled by or under common control with the Company, the Controlling
Shareholder or any member of the Senior Management.
 
(c) “Competitive Business” shall mean any business that competes with the
Business.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) “Trade Secret” shall mean any information, including, but not limited to,
technical or non-technical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans, actual or future services, or lists of actual or potential
customers or suppliers that (1) derive economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other Persons who can obtain economic value from their disclosure or
use, and (2) are the subject of efforts that are reasonable under the
circumstances to maintain their secrecy.
 
(e) “Work Product” shall mean all intellectual property rights, including all
Trade Secrets, U.S. and international copyrights, patentable inventions,
discoveries and improvements, and other intellectual property rights, in any
documentation, programming, technology, or other work that relates to the
business and interests of the Company and that was or is conceived or developed
by any member of the Senior Management, or delivered by any member of the Senior
Management to the Company at any time during the term of such member of the
Senior Management’s employment with the Company.
 
5. Indemnification.
 
(a) In addition to all rights and remedies available to Citadel at law or in
equity, each Group Company and the Controlling Shareholder shall jointly and
severally indemnify Citadel, and its Affiliates, stockholders, officers,
directors, employees, agents, representatives, successors and permitted assigns
(collectively, the “Indemnified Parties”) and save and hold each of them
harmless against and pay on behalf of or reimburse such party as and when
incurred for any loss (including, without limitation, diminutions in value),
liability, demand, claim, action, cause of action, cost, damage, deficiency,
tax, penalty, fine or expense, whether or not arising out of any claims by or on
behalf of any third party, including interest, penalties, reasonable attorneys’
fees and expenses and all reasonable amounts paid in investigation, defense or
settlement of any of the foregoing (collectively, “Losses”) which any such party
may suffer, sustain or become subject to, as a result of, in connection with,
relating or incidental to or by virtue of:
 
(i) any misrepresentation or breach of a representation or warranty on the part
of any Warrantor herein;
 
(ii) any nonfulfillment or breach of any covenant or agreement on the part of
any Group Company, the Controlling Shareholder or any member of the Senior
Management herein; or
 
(iii) any action, demand, proceeding, investigation or claim by any third party
(including, without limitation, governmental agencies) against or affecting any
Group Company and/or its Affiliates or Subsidiaries which, if successful, would
give rise to or evidence the existence of or relate to a breach of (A) any of
the representations or warranties at the time made or (B) covenants of such
Group Company, the Controlling Shareholder or any member of the Senior
Management.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the foregoing, and subject to the following sentence, upon
judicial determination, which is final and no longer appealable, that the act or
omission giving rise to the indemnification hereinabove provided resulted
primarily out of or was based primarily upon the Indemnified Party’s gross
negligence, fraud or willful misconduct (unless such action was based upon the
Indemnified Party’s reliance in good faith upon any of the representations,
warranties, covenants or promises made by any Warrantor herein) by the
Indemnified Party, neither any Group Company nor the Controlling Shareholder
shall be responsible for any Losses sought to be indemnified in connection
therewith, and each Group Company and the Controlling Shareholder shall be
entitled to recover from the Indemnified Party all amounts previously paid in
full or partial satisfaction of such indemnity, together with all costs and
expenses of such Group Company and the Controlling Shareholder reasonably
incurred in effecting such recovery, if any.
 
(c) All indemnification rights hereunder shall survive indefinitely, regardless
of any investigation, inquiry or examination made for or on behalf of or any
knowledge of Citadel and/or any of the other Indemnified Parties.
 
(d) The indemnity obligations that each Group Company and the Controlling
Shareholder has under this Section shall be in addition to any liability that
such Group Company and the Controlling Shareholder may otherwise have.
 
6. Miscellaneous.
 
6.1. Termination. Except for Sections 5 and 6, which shall survive the
termination of this Agreement, or as otherwise expressly provided herein, this
Agreement will be automatically terminated with no further effect at such time
that Citadel no longer holds at least the Alternative Minimum Holding.
 
6.2. Specific Enforcement. Upon a breach by the Controlling Shareholder, any
member of the Senior Management or any Group Company of this Agreement, in
addition to any such damages as Citadel is entitled to, directly or indirectly,
by reason of said breach, Citadel shall be entitled to injunctive relief against
the Controlling Shareholder or such member of the Senior Management or such
Group Company if such relief is applicable and available, as a remedy at law
would be inadequate and insufficient. Nothing in this Section shall be construed
as limiting Citadel’s remedies in any way.
 
6.3. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be personally delivered or delivered by overnight
courier or mailed by first-class registered or certified mail, postage prepaid,
return receipt requested, or by facsimile transmission. Every notice hereunder
shall be deemed to have been duly given or served on the date on which
personally delivered, with receipt acknowledged, upon transmission by facsimile
and confirmed facsimile receipt, or two (2) days after the same shall have been
deposited with a reputable international overnight courier.
 
(a) If to Citadel, at its address as set forth in the Notes Purchase Agreement,
or at such other address as may have been furnished to the Company by it in
writing.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) If to the Controlling Shareholder or any member of the Senior Management, at
the address set forth on Schedule I to this Agreement, or at such other address
as may have been furnished to the Company by it in writing.
 
(c) If to the Company at:
 
Fushi International, Inc.
1 Shuang Qiang Road
Jinzhou, Dalian
People’s Republic of China 116100
Fax: +86 10 8447 8847
Attention: Mr. Chris Wenbing Wang
 
with a copy to:
 
Guzov Ofsink, LLC
600 Madison Avenue
New York, New York 10022
Fax: +1 212 688 7273
Attention: Darren L. Ofsink, Esq.


6.4. Amendments and Waiver. Unless otherwise specifically stated herein, any
term of this Agreement may be amended with the written consent of the party
against whom enforcement may be sought and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the Company and the Controlling Shareholder,
in the case of Citadel’s obligations, and by Citadel in the case of the
obligations of any other parties hereto. No waivers of or exceptions to any
term, condition or provision of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.
 
6.5. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.
 
6.6. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement to the extent permitted by law.
 
6.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
6.8. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall be binding upon, and inure to the benefit of,
the respective representatives, successors and assigns of the parties hereto.
Unless otherwise provided herein, Citadel may assign its rights hereunder to any
of its Affiliates (as defined below). For purposes of this Agreement, an
“Affiliate” shall refer to: (i) any Person directly or indirectly controlling,
controlled by or under common control with another Person, (ii) any Person
owning or controlling 50% or more of the outstanding voting securities of such
other Person, (iii) any officer, director or partner of such Person, (iv) a
trust for the benefit of such Person referred to in the foregoing clause (ii) of
this definition.
 
 
12

--------------------------------------------------------------------------------

 
 
6.9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Investor Rights Agreement
as of the day and year written above.
 
 

 
GROUP COMPANIES:


Fushi International, Inc.
 
 
       
By:
/s/ Li Fu       Name: Li Fu       Title: Chief Executive Officer          

 

 
Fushi Holdings, Inc.
 
 
       
By:
/s/ Li Fu       Name: Li Fu       Title: Chief Executive Officer          

 

 
Fushi International (Dalian) Bimetalic Cable Co., Ltd.
 
 
       
By:
/s/ Li Fu       Name: Li Fu       Title: Chief Executive Officer          

 

 
Dalian Fushi Bimetallic Manufacturing Co., Ltd.
 
 
       
By:
/s/ Li Fu       Name: Li Fu       Title: Chief Executive Officer          

 

 
CONTROLLING SHAREHOLDER:
 
 
       
By:
/s/ Li Fu       Mr. Fu Li, as Controlling Shareholder                  

 

 
SENIOR MANAGEMENT:
 
 
       
By:
/s/ Li Fu       Mr. Fu Li, as a member of the Senior       Management          
          By: /s/ Chris Wenbing Wang           Mr. Chris Wang Wenbing  

 
 
14

--------------------------------------------------------------------------------

 
     
Accepted and Agreed to:
 
CITADEL EQUITY FUND LTD.
       
By:
Citadel Limited Partnership, its Portfolio Manger         By:      
Name:
Title:  Authorized Signatory
 

 
 
15

--------------------------------------------------------------------------------

 
                                                                                                                 
Schedule I
 
Addresses of Controlling Shareholder and Senior Management


c/o Fushi International, Inc., 1 Shuang Quiang Road, Jinzhou, Dalian, People’s
Republic of China 116100, Fax: +86 10 8447 8847
 
 
16

--------------------------------------------------------------------------------

 